Citation Nr: 1020213	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
right knee, status post total arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran was afforded a Board 
hearing, held by the undersigned, in January 2010.  A copy of 
the transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim for entitlement to an initial rating in 
excess of 30 percent for right knee, status post total 
arthroplasty, pursuant to the duty to assist, this issue must 
be remanded for further development.

The Veteran was last afforded a VA examination in October 
2007.  During his January 2010 Board hearing, he testified 
that, since his last examination, his service-connected right 
knee symptoms have worsened, to include increased pain, 
swelling, and instability.  See Transcript, pp. 4, 5, 9.  
Further, the Veteran noted current treatment for his 
disability through the Gainesville, Florida VA Medical Center 
(VAMC), with the most recent treatment in October or November 
2009.  See Transcript, p. 8.  Finally, the Veteran testified 
that he received treatment from a private provider located in 
Daytona, Florida.  See Transcript, p. 8.

First, the Board notes that the "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As such, this 
claim must be remanded for an opinion consistent with 
applicable rating criteria.  The medical examination must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Second, where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  
Therefore, on remand, records from the Gainesville VAMC, from 
March 2008 through the present, should be obtained to the 
extent available.  Id.

Third, because the Veteran noted the existence of private 
records which have not been associated with the claims file, 
to include treatment at a facility in Daytona, Florida, the 
Veteran should be afforded medical release forms so as to 
permit the RO/AMC to obtain all outstanding treatment 
records, to the extent available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Gainesville, Florida VAMC and request 
copies of the Veteran's outstanding 
treatment records, with a focus on 
records from May 2008 through the 
present.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  The RO/AMC must send medical 
release forms to the Veteran, and 
request that he complete a release form 
for any private provider who treated 
him for his service-connected knee 
disability, authorizing VA to request 
his records for treatment.

3.  Following receipt of the additional 
medical records obtained pursuant to 
this remand, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA orthopedic examination in 
order to ascertain the current nature 
and extent of the Veteran's service-
connected right knee disability.  The 
examination should include all 
pertinent tests, to include range of 
motion testing.  The report must also 
include a discussion as to the extent 
to which the Veteran's disability 
affects his employability.  The claims 
folder must be made available to the 
examiner for review, and the examiner 
must indicate whether such a review was 
performed.  

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


